           Case 2:20-cv-01700-RAJ-BAT Document 23 Filed 12/02/20 Page 1 of 2




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8   GALE FORCE NINE LLC,
 9                            Plaintiff,               CASE NO. 2:20-cv-01700-RAJ-BAT

10          v.                                         ORDER DENYING MOTION
                                                       FOR TEMPORARY
11                                                     RESTRAINING ORDER
     WIZARDS OF THE COAST LLC,
12
                              Defendant.
13
            Before the Court is the Report and Recommendation of the Honorable Brian A.
14
     Tsuchida, United States Magistrate Judge, Dkt. # 21, on Plaintiff’s Motion for Temporary
15
     Restraining Order (“TRO”), Dkt. # 4. Given the expedited nature of the motion and relief
16
     sought, Judge Tsuchida accelerated the deadline for filing objections to the Report and
17
     Recommendation (“R&R”) to no later than Monday, November 30, 2020, five days after
18

19   the R&R was filed. Plaintiff timely filed its objections. Dkt. # 22.

20          Consistent with the accelerated schedule, the Court determines that it may

21   consider the R&R and rule on the TRO before Defendant’s response is due, which would

22   be due 13 days after objections are filed pursuant to LCR 72(b). This departure from the
23   local rule is warranted given the expedited nature of the motion and relief sought and


     ORDER DENYING MOTION FOR
     TEMPORARY RESTRAINING ORDER - 1
            Case 2:20-cv-01700-RAJ-BAT Document 23 Filed 12/02/20 Page 2 of 2




 1   does not affect the substantial rights of either party. See Prof'l Programs Grp. v. Dep't of

 2   Commerce, 29 F.3d 1349, 1353 (9th Cir. 1994) (holding that a departure from
 3   the local rules is justified only if the effect of such departure is slight, and that a court’s
 4
     departure from local rules affecting a party’s “substantial rights” requires reversal).
 5
            Having reviewed the R&R, objections to it, and remaining records, the Court finds
 6
     and ORDERS:
 7
            (1)     The Court ADOPTS the Report and Recommendation. Dkt. # 21.
 8
            (2)     Plaintiff’s Motion for Temporary Restraining Order, Dkt. # 4, is DENIED.
 9
            (3)     The Clerk is directed to send copies of this Order to the parties and to Judge
10

11   Tsuchida.

12          DATED this 2nd day of December, 2020.

13

14
                                                         A
                                                         The Honorable Richard A. Jones
15
                                                         United States District Judge
16

17

18

19

20

21

22

23



     ORDER DENYING MOTION FOR
     TEMPORARY RESTRAINING ORDER - 2
